08/10/2021



                                                                        Case Number: DA 21-0349




     IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    DA 21-0349

SESSEL SAGORIN, as successor to
interest to YELLOWSTONE LODGING,
LLC,

         Plaintiff and Appellant,

    v.

SUNRISE HEATING AND COOLING,
LLC,
ELCELLENCE HEATING & COOLING,
LLC,
BRIAN MEDRAIN, JACK NELSON,
DAIKIN
NORTH AMERICA, LLC, DAKIN
APPLIED
AMERICANS, INC., THERMAL
SUPPLY, INC.,                                    ORDER OF MEDIATOR APPOINTMENT
LATERAL ELECTRICAL SERVICES,
INC,
AMERICAN EXPRESS COMPANY,
LESLIE
JONGBERG III, d/b/a MONTANA.
MOBILE
MOUNTAIN COOLING SERVICES,
DOUG'S
CONSTR. AND REPAIR, INC., CHRIS
BAKER,
JAMIE WRIGHT, TRAVIS JORDAN,
SCOTT
PHELAN, ESQUIRE INTERMOUNTAIN
LAW,
LLC, and DODD LAW FIRM, P.C.,

         Defendants and Appellees.
        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Lynda S. White, whose name appears next on the list of
attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this August 10, 2021.




                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Sessel Sagorin, Samuel James King, Jacqueline Racquel Papez, Chris Baker
Williams, Brett Patrick Clark, Peter B. Taylor, Murry Warhank, Mikel L. Moore, Doug's
Constr. & Repair, Scott Phelan, Lateral Electronical Services., Inc., Leslie Jonberg, III,
Zack Nelson, Lynda S. White